            Case 7:20-mj-11963-UA Document 3 Filed 11/16/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   November 16, 2020


 BY EMAIL
 The Honorable Judith C. McCarthy
 United States Magistrate Judge
 Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601

    Re: United States v. Rashaad Webb,
       20 Mag. 11963

 Dear Judge McCarthy,

    The Government respectfully requests that the currently sealed complaint in the above
 referenced case be unsealed. The defendant was arrested on November 13, 2020 and presented
 before Your Honor on November 16, 2020. Accordingly, this matter need not remain sealed any
 longer.

                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney



                                         by: _____________________________
                                             Benjamin A. Gianforti
                                             Assistant United States Attorney
                                             (914) 993-1919


SO ORDERED:

__________________________________
 __________________________        11-16-2020
JUDITH
 UDITH C.C McCARTHY
            M CARTHY
United States Magistrate Judge
